Citation Nr: 1628095	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction due to residuals of vasectomy. 

6.  Entitlement to service connection for residuals of vasectomy.

7.  Entitlement to service connection for facial lacerations.

8.  Entitlement to service connection for left foot callous.

9.  Entitlement to service connection for dental trauma.

10.  Entitlement to service connection for right 1st metacarpal bone fracture with pinning surgery, residuals scar (claimed as right thumb injury).

11.  Entitlement to service connection for head injury with loss of consciousness (also claimed as TBI).

12.  Entitlement to a compensable rating for left shoulder strain.

13.  Entitlement to an increased rating in excess of 10 percent disabling for right knee torn meniscus with degenerative joint disease.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to April 1994 and from March 2010 to April 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Seattle, Washington Department of Veterans' Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in October 2013.  A statement of the case (SOC) was provided in April 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2014.


This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for obstructive sleep apnea, hypertension, erectile dysfunction, residuals of a vasectomy, facial lacerations, a left foot callous, a thumb injury, a dental trauma, and a TBI as well as entitlement to increased evaluations for left shoulder strain and right knee meniscus tear with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record does not reveal that the Veteran has a current diagnosis of bilateral plantar fasciitis.

2.  The medical evidence of record does not reveal that the Veteran has a current diagnosis of TMJ.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for TMJ have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated October 2011, January 2012, and May 2012 advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to the matters herein decided.  The pertinent evidence associated with the claims file consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Plantar Fasciitis

The Veteran contends that he currently suffers from bilateral plantar fasciitis.  In this regard he has indicated that he developed this condition as a result of service in Afghanistan during 2010 to 2011.

A review of the Veteran's  service treatment records has been conducted.  There was no evidence of complaint, treatment, or diagnosis of bilateral plantar fasciitis.  This is despite the fact that the Veteran was shown to be treated on numerous occasions for complaints of foot pain, which was diagnosed as pes planus, a bunion, and a callous.  

A review of the Veteran's outpatient treatment records does not reflect any treatment or diagnoses of plantar fasciitis.  Rather, the Veteran has been treated for pes planus, a bunion, and a callous.

The Veteran was provided with a VA examination in February 2012.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner noted that the Veteran had a diagnosis of a left foot callous.  There were no findings of plantar fasciitis.

TMJ

As a preliminary matter, the Board notes that the Veteran was previously denied service connection for TMJ based on his first period of service from May 1986 to April 1994 in a September 1994 RO rating decision.  The Veteran was provided notice of the same in a notice of decision letter dated in September 1994.  The Veteran did not appeal the decision.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Also, the Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); see Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Veteran contends that he currently suffers from TMJ.  In this regard, he has indicated that he developed this condition after having several teeth extracted while serving in Afghanistan in 2010 to 2011.  He states that since that time he has developed popping and clicking in his jaw when he chews.  The Board finds that the Veteran's service connection claim does not arise out of the same factual basis as his previous service connection claim.  Thus, the current claim for service connection for TMJ is a new claim, which is how the RO treated the current claim. 

A review of the Veteran's  service treatment records has been conducted.  There was no evidence of complaint, treatment, or diagnosis of TMJ.  Additionally, there was no showing that the Veteran received dental work, to include teeth extractions during his deployment to Afghanistan in 2010 to 2011.  Treatment records from 1994 noted routine fillings, but no extractions were noted.

A review of the Veteran's outpatient treatment records does not reflect any treatment or diagnoses of TMJ.

The Veteran was provided with a VA examination in February 2012.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner noted that the Veteran had a diagnosis of a chipped tooth.  There were no findings of TMJ.

Analysis

Plantar Fasciitis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for plantar fasciitis.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no confirmed diagnosis of plantar fasciitis.  Rather, the medical evidence has only shown diagnosis of pes planus, a bunion, and callous of the left foot.  As an aside, the Board notes that the Veteran is also currently pursuing an additional claim for the result of these conditions via his claim for a left foot callous, which is subject to the Remand that follows.  However, as for a bilateral condition diagnosed as plantar fasciitis, the medical evidence of record is silent.

The only other evidence in the claims file supporting the existence of a disability manifested by plantar fasciitis is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or podiatry more particularly, and that he is merely speculating as to whether he has such a current disability.  In this regard, he is not competent to diagnose a disability manifested by plantar fasciitis, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by plantar fasciitis is lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by plantar fasciitis, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for plantar fasciitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

TMJ

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for TMJ.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Davidson, 581 F.3d at 1313; Pond, 12 Vet. App. at 341.  Without a current disability, service connection cannot be granted.  See McClain, 21 Vet. App. at 321 (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer, 3 Vet. App. at 225 (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no confirmed diagnosis of TMJ.  Rather, the medical evidence has only shown diagnosis of a chipped tooth.  As an aside, the Board notes that the Veteran is also currently pursuing an additional claim for the result of this condition via his claim for a dental trauma, which is subject to the Remand that follows.  However, as for diagnosed TMJ, the medical evidence of record is silent.

The only other evidence in the claims file supporting the existence of a disability manifested by TMJ is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or dentistry more particularly, and that he is merely speculating as to whether he has such a current disability.  In this regard, he is not competent to diagnose a disability manifested by TMJ, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by TMJ is lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by TMJ, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for TMJ must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.

Entitlement to service connection for TMJ is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.




Obstructive Sleep Apnea

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the record shows complaints of loud snoring prior to service in March 2010.  
The Veteran has presented medical evidence that he was seen in service in March 2011 for complaints of snoring and found to be at an increase likelihood of developing sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea post service via a poly somnogram in July 2011.  The Veteran was then provided with a VA examination in May 2012.  The VA examiner noted the Veteran's current diagnosis of sleep apnea, but did not provide any opinion regarding etiology.

The Board, thus, finds that the May 2012 was inadequate for the purposes of adjudicating the Veteran's claim.  As the Veteran has an in service complaint of snoring, a current diagnosis of sleep apnea, and an indication, albeit not a sufficient nexus in and of itself, that the Veteran's current condition could be related to his in-service snoring.  As such, in accordance with McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Veteran should be afforded an etiology opinion in order to determine whether an actual nexus exists between the Veteran's current disability and in-service complaints.  Accordingly, the Veteran's claims file should be returned to the May 2012 VA examiner so that such opinion may be provided.

TBI

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.

Here, the Veteran has claimed that he hit his head and lost consciousness in a motor vehicle accident in 2002, prior to his second period of active service from 2010 to 2011.  No specific residuals were noted on his January 2010 pre-deployment health assessment.  He reported on the 2002 accident on his February 2010 Report of Medical History.  The Veteran is shown to have a current diagnosis of TBI via the February 2012 VA examination.  The Veteran has alleged that this head injury may have been aggravated by military service during his second period of active service when he was exposed to improvised explosive device blasts in Afghanistan.  However, the VA examiner did not provide any opinion.  The Board finds that the lack of such opinion renders the 2012 VA examination incomplete and, therefore, inadequate for rating purposes.  As such, the claims file must be returned to the February 2012 VA examiner so that he may provide an opinion.  

Alternatively, the Veteran has also claimed and it is documented in a February 1993 service treatment record that while stationed in Diego Garcia he was out with friends drinking and was hit on the top of the head with a bottle.  He reported that he was checked out by medics and spent the night in clinic for observation.  The medical record appears to indicate he was treated (given Tylenol), released and instructed to return if pain persisted.  He did not report losing consciousness in this event.   As such, it would also be helpful to have an opinion regarding whether this in-service event may be related to the Veteran's current diagnosis of TBI.  Accordingly, upon return of the Veteran's claims file to the February 2012 VA examiner, he must also opine regarding such potential etiology.

Hypertension, Erectile Dysfunction, Residuals of a Vasectomy, Facial Lacerations, Left Foot Callous, Thumb Injury, and Dental Trauma

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.

Here, via VA examinations provided in February 2012, the Veteran was found to have diagnoses of hypertension, erectile dysfunction, residuals of a vasectomy, status post upper lip laceration, left foot callous, status post right hand first metacarpal bone fracture with pinning surgery residual scar, and a chipped ninth tooth.  All of these diagnoses were found to have predated the Veteran's second period of service from 2010 to 2011.  The Veteran was shown to have had a vasectomy performed in 1995, after leaving service in April 1994.  The Veteran experienced residuals of that procedure to include erectile dysfunction which became present in 2009.  In 2002, the Veteran was involved in an accident in which he was hit by a car, resulting in injuries including status post upper lip laceration, status post right hand first metacarpal bone fracture with pinning surgery residual scar, and a chipped ninth tooth.  Last, the Veteran was shown to have first been diagnosed with a left foot callous and hypertension in 2009.  None of the claimed conditions are noted on the Veteran's January 2010 pre-deployment health assessment other than hypertension.  He reported on the 2002 accident including an injury to his right thumb on his February 2010 Report of Medical History.  

It appears that the VA examiner did not provide nexus opinions regarding these conditions due to their manifestation during the time period between the Veteran's periods of active service.  However, the Board notes that the Veteran has alleged that these conditions were aggravated by his service in Afghanistan in 2010 to 2011.

The Board finds that the lack of an opinion renders the 2012 VA examination incomplete and, therefore, inadequate for rating purposes.  As such, the claims file must be returned to the February 2012 VA examiner so that he may provide an opinion.  





Left Shoulder and Right Knee

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). 

The Veteran was last provided with VA examinations for his service-connected left shoulder and right knee disabilities in February 2012.  Since that time, the Veteran has indicated via his June 2014 VA Form 9 that he has experienced a worsening of both of these conditions since the February 2012 VA examinations and that he requests reexamination.  The Veteran's representative similarly requested a re-examination in March 2016. 

Although the February 2012 VA examinations were adequate at that time, their contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, the VA examinations in question are over 4 years old.  Additionally, the Veteran has reported worsening symptoms since the February 2012 VA examinations.  As such, it is necessary to obtain new examinations in order to assess the current effects of the Veteran's left shoulder and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the May 2012 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion regarding the etiology of the Veteran's sleep apnea.  The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should provide an opinion on the following:

(a)  Is it clear and unmistakable that the Veteran entered service (from March 2010 to April 2011) with pre-existing sleep apnea?  

(b) If the Veteran clearly and unmistakably entered service with pre-existing sleep apnea, is it clear and unmistakable that the Veteran's pre-existing sleep apnea WAS NOT aggravated in service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 

(c)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current sleep apnea is etiologically related to any symptomatology noted during such service? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Additionally, return the Veteran's claims file to the February 2012 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion regarding the etiology of the Veteran's TBI. The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should provide an opinion on the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current TBI is etiologically related to his service (from May 1986 to April 1994)?  The examiner should consider the incident documented in February 1993 in which the Veteran while stationed in Diego Garcia was hit on the top of the head with a bottle.  

(b)  Is it clear and unmistakable that the Veteran entered service (from March 2010 to April 2011) with a pre-existing TBI?  

(c)  If the Veteran clearly and unmistakably entered service (from March 2010 to April 2011) with pre-existing TBI, is it clear and unmistakable that the Veteran's pre-existing TBI WAS NOT aggravated in service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner should consider the Veteran's contention that he was exposed to improvised explosive device blasts in Afghanistan which aggravated his TBI.  

(d)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current TBI is etiologically related to his service (from March 2010 to April 2011)? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Additionally, return the Veteran's claims file to the February 2012 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion regarding the etiology of the Veteran's residuals of a vasectomy and erectile dysfunction. The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should provide an opinion on the following:

(a)  Is it clear and unmistakable that the Veteran entered service (from March 2010 to April 2011) with pre-existing residuals of a vasectomy?  

(b) If the Veteran clearly and unmistakably entered service with pre-existing residuals of a vasectomy, is it clear and unmistakable that the Veteran's pre-existing residuals of a vasectomy WAS NOT aggravated in service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 
 
(c) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current residuals of a vasectomy are etiologically related to service? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Additionally, return the Veteran's claims file to the February 2012 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion regarding the etiology of the Veteran's left foot callous.  The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should provide an opinion on the following:

(a)  Is it clear and unmistakable that the Veteran entered service (from March 2010 to April 2011) with a pre-existing left foot callous?  

(b) If the Veteran clearly and unmistakably entered service with a pre-existing left foot callous, is it clear and unmistakable that the Veteran's pre-existing left foot callous WAS NOT aggravated in service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 
 
(c) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current left foot callous is etiologically related to service? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Additionally, return the Veteran's claims file to the February 2012 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion regarding the etiology of the Veteran's hypertension.  The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should provide an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's pre-existing hypertension underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service (from March 2010 to April 2011); and if YES, whether the increase in severity of the pre-existing hypertension is clearly and unmistakably due to the natural progress of the disorder?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Additionally, return the Veteran's claims file to the February 2012 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion regarding the etiology of the Veteran's status post right hand first metacarpal bone fracture with pinning surgery residual scar (right thumb injury).  The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should provide an opinion on the following:


(a)  Is it clear and unmistakable that the Veteran entered service (from March 2010 to April 2011) with a pre-existing right thumb disorder?  
 
(b) If the Veteran clearly and unmistakably entered service with a pre-existing right thumb disorder, is it clear and unmistakable that the Veteran's pre-existing right thumb disorder WAS NOT aggravated in service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 
 
(c) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current right thumb disorder is etiologically related to service? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Additionally, return the Veteran's claims file to the February 2012 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion regarding the etiology of the Veteran's status post upper lip laceration.  The file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

(a)  Is it clear and unmistakable that the Veteran entered service (from March 2010 to April 2011) with a pre-existing upper lip laceration?  
  
(b) If the Veteran clearly and unmistakably entered service with a pre-existing upper lip laceration, is it clear and unmistakable that the Veteran's pre-existing upper lip laceration WAS NOT aggravated in service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 
 
(c) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current status post upper lip laceration is etiologically related to service? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his left shoulder strain and right knee torn meniscus with degenerative joint disease.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected left shoulder disability and right knee disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  
 
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

9.  After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
			
							
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


